DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Allowable Subject Matter
Claims 2-63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 2 contains the limitations "wherein said control is operable to determine presence of another vehicle traveling along the other traffic lane of the road; wherein, as the equipped vehicle is driven along the road, and when said control does not determine presence of another vehicle traveling along the other traffic lane, the video display screen displays video images representative of a first portion of the exterior scene viewed by said camera”; ”wherein, as the equipped vehicle is driven along the road, and responsive to determination by said control that another vehicle is traveling along the other traffic lane and is approaching the equipped vehicle from rearward of the equipped vehicle, the video display screen displays video images  
independent claims 32 and 50 contain variations of the limitations "wherein said control is operable to determine presence of another vehicle traveling along the left-side traffic lane of the road or along the right-side traffic lane of the road; wherein, as the equipped vehicle is driven along the road, and when said control does not determine presence of another vehicle traveling along the left-side traffic lane, the left-side video display screen displays video images representative of a left-side first portion of the left-side exterior scene viewed by said left-side camera”; “wherein, as the equipped vehicle is driven along the road, and when said control does not determine presence of another vehicle traveling along the right-side traffic lane, the right-side video display screen displays video images representative of a right-side first portion of the right-side exterior scene viewed by said right-side camera”; “wherein, as the equipped vehicle is driven along the road, and responsive to determination by said control that the determined other vehicle is traveling along the left-side traffic lane of the road and is approaching the equipped vehicle from rearward of the equipped vehicle, the left-side video display screen displays video images representative of a left-side second portion of the left-side exterior scene viewed by said left-side camera, the left-side second portion of the left-side exterior scene viewed by said left-side camera including the determined other 
The closest prior art, Nakano (U.S. 5,487,116), Weller (U.S. 2015/0232034), Mozer (U.S. 2016/0046236), Kim (U.S. 2015/0350607), Yanagi (U.S. 2009/0079553), Garner (U.S. 2010/0231715), Baur (U.S. 2012/0154591) and Dressler (U.S. 2015/0002642), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483